
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.42



TERMINATION AGREEMENT


        This Termination Agreement (this "Termination Agreement") is made as of
December 31, 2007, by and between Boston Scientific Corporation, a Delaware
corporation ("BSC"), and Osiris Therapeutics, Inc., a Delaware corporation
(formerly Osiris Acquisition II, Inc.) ("Osiris" and each of BSC and Osiris are
a "Party" and collectively, the "Parties"). Terms used but not defined herein
shall be used as defined in the Development Agreement (as defined below).

        WHEREAS, BSC and Osiris are parties to (i) that certain Investment
Agreement, dated as of March 5, 2003 (the "Investment Agreement"); (ii) that
certain Investor Rights Agreement, dated as of March 5, 2003 (the "Investor
Rights Agreement"); (iii) that certain License Agreement, dated as of March 5,
2003 (the "License Agreement"); (iv) that certain Development Agreement, dated
as of March 5, 2003 (the "Development Agreement"); (v) that certain Loan
Agreement, dated as of March 5, 2003, as amended (the "Loan Agreement");
(vi) that certain Security Agreement, dated as of March 12, 2004 (the "Security
Agreement"); and (vii) that certain Contract Manufacturing Agreement, dated as
of March 5, 2003 (the "Manufacturing Agreement" and collectively with
items (i)-(vii), the "JV Agreements").

        WHEREAS, pursuant to each of their terms, the JV Agreements may be
terminated by mutual written consent of the Parties;

        NOW, THEREFORE, in consideration of the premises, covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged the parties hereto
agree that:

        1.    Termination of the Investment Agreement.    Effective as of the
date hereof, the Investment Agreement shall be terminated pursuant to
Section 9.01(a) thereof and shall be of no further force and effect except as
otherwise set forth in Section 9.02 thereof.

        2.    Termination of the Investor Rights Agreement.    Effective as of
the date hereof, the Investor Rights Agreement shall be terminated and shall be
of no further force and effect.

        3.    Termination of the Development Agreement.    Effective as of the
date hereof, the Development Agreement shall be terminated pursuant to
Section 7.02 thereof and shall be of no further force and effect except (i) the
obligations of the Parties pursuant to Section 5.03 thereof shall survive such
termination and (ii) as otherwise set forth in Section 7.06(e) thereof.

        4.    Termination of the Manufacturing Agreement.    Effective as of the
date hereof, the Manufacturing Agreement shall be terminated pursuant to
Section 8.02 thereof and shall be of no further force and effect except as
otherwise set forth in Section 8.07(f) thereof.

        5.    Termination of the License Agreement.    Effective as of the date
hereof, the License Agreement shall be terminated pursuant to Section 7.02
thereof and shall be of no further force and effect except as otherwise set
forth in Section 7.07(e) thereof.

        6.    Termination of the Loan Agreement.    Effective as of the date
hereof, the Loan Agreement shall be terminated and shall be of no further force
and effect except as set forth in Section 9.05 thereof. The Note (as defined in
the Loan Agreement) delivered by Osiris to BSC evidencing the borrowing made in
connection with the Loan Agreement shall be marked "Cancelled," shall be
delivered to Osiris, and shall be of no force and effect.

        7.    Termination of the Security Agreement.    Effective as of the date
hereof, the Security Agreement shall be terminated and shall be of no further
force and effect. BSC shall cause to be filed promptly following the execution
hereof any and all termination statements or other documents necessary to
reflect the termination of BSC's security interest in the Collateral (as defined
in the Security Agreement).

--------------------------------------------------------------------------------



        8.    Promissory Note.    Contemporaneously with the execution hereof,
Osiris has delivered to BSC that certain promissory note, substantially in the
form attached hereto as Exhibit A, evidencing a principal sum of $6,521,111
("Promissory Note").

        9.    Mutual Representations.    Each Party hereby represents and
warrants to the other Party as follows:

        (a)    Such Party is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all necessary corporate power and authority to enter into this Termination
Agreement and to carry out its obligations hereunder.

        (b)    The execution and delivery of this Termination Agreement by such
Party, the performance by such Party of its obligations hereunder have been duly
authorized by all requisite action on the part of such Party.

        (c)    This Termination Agreement has been duly executed and delivered
by such Party, and (assuming due authorization, execution and delivery by the
other Party) this Termination Agreement constitutes a legal, valid and binding
obligation of such Party enforceable against such Party in accordance with its
terms.

        (d)    The obligation evidenced in the Promissory Note delivered in
connection with Section 8 above represents the only remaining obligations of the
Parties to each other except for those obligations under the JV Agreements
expressly set forth herein as surviving the termination of such JV Agreements.

        10.    Costs and Expenses.    Except as otherwise specified in this
Termination Agreement or in the JV Agreements, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Termination Agreement
shall be paid by the Party incurring such costs and expenses.

        11.    Governing Law.    This Termination Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware. The parties
unconditionally and irrevocably agree and consent to the exclusive jurisdiction
of the courts located in the State of Delaware and waive any objection with
respect thereto, for the purpose of any action, suit or proceeding arising out
of or relating to this Termination Agreement or the transactions contemplated
hereby, and further agree not to commence any such action, suit or proceeding
except in any such court.

        12.    Further Action.    Each of the parties hereto shall use
reasonable best efforts to take, or cause to be taken, all appropriate action,
do or cause to be done all things necessary, proper or advisable under
applicable Law, and execute and deliver such documents and other papers, as may
be required to carry out the provisions of this Termination Agreement.

        13.    Severability.    If any term or other provision of this
Termination Agreement is invalid, illegal or incapable of being enforced by any
Law or public policy, all other terms and provisions of this Termination
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Termination
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Termination Agreement so as to effect the original intent of the
parties as closely as possible.

        14.    Counterparts.    This Termination Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Termination Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

        [Remainder of page left intentionally blank]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Termination Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.

  OSIRIS THERAPEUTICS, INC.
 
By: /s/ C. Randal Mills

--------------------------------------------------------------------------------

C. Randal Mills, Ph.D., President and Chief Executive Officer
 
BOSTON SCIENTIFIC CORPORATION
 
By: /s/ Jim Gilbert

--------------------------------------------------------------------------------

Name: Jim Gilbert, Executive Vice President Group President Cardiovascular

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.42



TERMINATION AGREEMENT
